Case: 1:19-cv-00372-SJD-SKB Doc #: 30 Filed: 09/03/19 Page: 1 of 2 PAGEID #: 415




Julie Kelly (Pro Se)
823 Dorgene Lane
Cincinnati, Ohio 45244
Telephone (513) 806.4893
Jul_kelly@mac.com

                           UNITED STATES DISTRICT COURT
                                     FOR THE
                            SOUTHERN DISTRICT OF OHIO

 JULIE KELLY, an individual                    Civil Case No. 1:19-cv-00372-SJD-SKB

                   Plaintiff

                   v.

 FIRST DATA CORPORATION, a
 Delaware corporation;                             SUPPLEMENT TO CONSOLIDATED
                                                           OPPOSITION
 FRANK BISIGNANO, an individual;                            [Docket #29]

 ROBIN ORDING, an individual;

 JACKSON LEWIS PC, a Pennsylvania
 professional corporation;

 MATTHEW BYRNE, an individual;

 SAUL EWING ARNSTEIN & LEHR, a
 Delaware limited liability partnership; and

 GILLIAN COOPER, an individual

                   Defendants.




                                               1
Case: 1:19-cv-00372-SJD-SKB Doc #: 30 Filed: 09/03/19 Page: 2 of 2 PAGEID #: 416




                    SUPPLEMENT TO CONSOLIDATED OPPOSITION

I, Julie Kelly, Plaintiff (pro se) respectfully file this supplement to my CONSOLIDATED

RESPONSE TO DEFENDANTS’ MOTIONS TO DISMISS [Docket Nos. 17, 19 & 22] (Docket

29). I inadvertently did not include an Exhibit. Attached hereto is a Supplement to Exhibit A.

(Docket 29-1)



DATED:          September 3, 2009

                                              Respectfully Submitted,

                                               /s/ Julie Kelly
                                              Julie Kelly, Plaintiff (Pro Se)




                                                2
